1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     DE ANN WIESNER AND K.W.,                            Case No. 3:17-cv-00704-MMD-CBC

10                                    Plaintiffs,         ORDER ACCEPTING REPORT AND
             v.                                                RECOMMENDATION
11
      NANCY A. BERRYHILL, Deputy
12    Commissioner for Operations, performing
      the duties and functions not reserved to
13    the Commissioner of Social Security,
14                                  Defendant.
15

16          Before the Court is Magistrate Judge Carla Baldwin Carry’s Report and

17   Recommendation (“R&R”) (ECF No. 21), regarding Defendant Nancy A. Berryhill’s motion

18   to dismiss (ECF No. 12) as well as Plaintiffs De Ann Wiesner and K.W.’s motion to

19   disqualify Nevada district court judges (ECF No. 16) and motion for summary judgment

20   (ECF No. 17). Judge Carry entered the R&R on October 10, 2018. The Court allowed

21   objections to be filed by October 24, 2018. (ECF No. 21.) To date, no objections have

22   been filed.

23          This Court “may accept, reject, or modify, in whole or in part, the findings or

24   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

25   timely objects to a magistrate judge’s report and recommendation, then the court is

26   required to “make a de novo determination of those portions of the [report and

27   recommendation] to which objection is made.” Id. Where a party fails to object, however,

28   the court is not required to conduct “any review at all . . . of any issue that is not the subject
1    of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has

2    recognized that a district court is not required to review a magistrate judge’s report and

3    recommendation where no objections have been filed. See United States v. Reyna-Tapia,

4    328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district

5    court when reviewing a report and recommendation to which no objections were made);

6    see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the

7    Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

8    required to review “any issue that is not the subject of an objection”). Thus, if there is no

9    objection to a magistrate judge’s recommendation, then the court may accept the

10   recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

11   (accepting, without review, a magistrate judge’s recommendation to which no objection

12   was filed).

13          Nevertheless, this Court finds it appropriate to engage in a de novo review in order

14   to determine whether to adopt the R&R. In the R&R, Judge Carry found that Plaintiffs’

15   claim regarding the denial of social security benefits is not yet ripe for review. (ECF No.

16   21 at 4.) Upon review of the R&R and the record in this case, the Court determines that it

17   is appropriate to adopt the R&R in full.

18          It is hereby ordered that the R&R (ECF No. 21) is accepted and adopted.

19   Defendant’s motion to dismiss (ECF No. 12) is granted. Plaintiff’s motion for summary

20   judgment (ECF No. 17) and motion to disqualify judges (ECF No. 16) are denied as moot.

21          The Clerk is directed to enter judgment accordingly and close this case.

22          DATED THIS 26th day of October 2018.

23

24                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                  2
